     Case: 3:20-cv-00224-NBB-RP Doc #: 25 Filed: 08/06/20 1 of 1 PageID #: 166




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

JOHN RASH                                                                     PLAINTIFF

V.                                               CIVIL ACTION NO. 3:20-cv-224-NBB-RP

LAFAYETTE COUNTY, MISSISSIPPI                                                DEFENDANT


                                        ORDER

      In accordance with the memorandum opinion issued this day, it is ORDERED AND

ADJUDGED that the plaintiff’s Motion for Preliminary Injunction is DENIED.

      This 6th day of August, 2020.

                                                /s/ Neal Biggers
                                                NEAL B. BIGGERS, JR.
                                                UNITED STATES DISTRICT JUDGE
